386-/3
                                        ELECTRONIC RECORD

CCA #       14-12-00625-CR                              OFFENSE     Aggravated Robbery




STYLE:      Nicolas Bustosv. The State of Texas         COUNTY      Harris




TRIAL COURT:              337th District Court                                                MOTION


TRIAL COURT ft:           1329619                          FOR REHEARING IS:.

TRIAL COURT JUDGE:        Judge, 337th District Court      DATE;

DISPOSITION: fMWtf/JWtJA /J5~d                             JUDGE:




PUBLISH




CLK RECORD:                                                SUPP CLK RECORD _
RPT RECORD-       2ZM^T                                    SUPPRPTRECORD.
STATE BR:                                                  SUPP BR

APPBR                                                      PRO SE BR

                               IN THE COURT OF CRIMINAL APPEALS
                                                                                  316-/3
ELECTRONIC RECORD                                          CCA#
           Sfgtf'e S              Petition                  Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                         DATE:

                                                            JUDGE:           _.
••$••         ,
DATE: •%/-/./ /^                 2<9/V                      SIGNED:                     PC:

JUDGE: PC-                                                  PUBLISH:                   DNP:

                  ._ MOTION FOR REHEARING IN                MOTION FOR STAY OF MANDATE IS:

CCA IS:.                    ON                                                    ON

JUDGE:                                                      JUDGE: